Citation Nr: 0021371	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-13 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the feet.

3.  Entitlement to an increased evaluation for the veteran's 
service connected scar on the posterior chest wall, residual 
of a shell fragment wound, greater than the currently 
assigned 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
June 1945.  He had additional periods of military service 
from March 1946 to March 1953, and June 1953 to November 
1961.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for peripheral neuropathy of the feet.  The veteran submitted 
a notice of disagreement with that rating decision and he was 
provided with a statement of the case in February 1997.  His 
substantive appeal was received in May 1997.

Also appealed was a March 1998 rating decision which denied 
the veteran's claim seeking service connection for PTSD.  The 
veteran submitted a notice of disagreement with that rating 
decision and he was provided with a statement of the case in 
March 1998.  His substantive appeal was received in April 
1998.  Finally appealed was an August 1998 rating decision 
that denied an increased evaluation greater than 10 percent 
for the veteran's service-connected scar on the posterior 
chest wall, residual of a shell fragment wound.  The veteran 
submitted a notice of disagreement with that rating decision 
and he was provided with a statement of the case in September 
1998.  His substantive appeal was also received in September 
1998.

The Board notes that the veteran has also, in a March 2000 
letter, apparently raised a claim for service connection for 
an ear disorder or for hearing loss, (the specific claim is 
unclear).  However, this claim has not been developed for 
appellate review, is not inextricably intertwined with the 
issues on appeal and accordingly, is referred to the RO for 
appropriate future action.

Finally, the Board notes that in April 2000, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a Central Office hearing before the undersigned 
Member of the Board.  At that time, the veteran submitted a 
letter addressing his contentions and duplicates of service 
records previously within the claims file.  The Board also 
notes that the veteran did waive RO review of this evidence 
submitted at his hearing in accordance with 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service personnel records demonstrate that the veteran 
was awarded a Silver Star Medal, Purple Heart Medal, and 
Combat Infantryman Badge, and it is conclusively shown that 
he was engaged in combat in service.

3.  The medical evidence of record is in equipoise as to 
whether the veteran is currently diagnosed with PTSD, 
attributable to his corroborated combat exposure in service; 
therefore, the Board finds that it is at least as likely as 
not that the veteran does have PTSD due to incidents in 
service.

4.  The veteran has produced lay evidence, in the form of his 
testimony, that he stepped on a land mine in service, 
resulting in the destruction of his shoes and his being 
issued shoes too large for his feet, and that he also 
experienced significant cold exposure in service, and the 
Board finds that his testimony is consistent with the 
circumstances, conditions and hardships of combat service; 
and every reasonable doubt has been resolved in his favor in 
determining the credibility of his claims.

5.  There is clear and convincing evidence that the veteran 
did not sustain any residual injuries to his feet, as a 
result of any incident in service, but instead sustained 
peripheral neuropathy of the feet due to non-service 
connected disorders arising after service.

6.  The veteran's service-connected scar on the posterior 
chest wall, residual of a shell fragment wound, is shown by 
the medical record to be both tender and painful on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The veteran has PTSD as a result of his military service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

2.  The veteran's peripheral neuropathy of the feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

3.  The criteria for an increased evaluation, greater than 10 
percent for the veteran's service-connected scar on the 
posterior chest wall, residual of a shell fragment wound, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, and Part 4, Diagnostic Codes 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the veteran's service personnel records revealed 
that during the Second World War he received a Silver Star 
Medal, Purple Heart Medal, and Combat Infantryman Badge.  He 
also participated in campaigns in Tunisia, Algeria-French 
Morocco, Sicily, Normandy, Northern France, and Rhineland.  
It was indicated that he performed duties as an infantryman 
and also as a messenger dispatcher, running messages between 
command posts.

The veteran's induction examination, in January 1942, noted 
that the veteran had bilateral webbed toes at the second and 
third toes.  Otherwise, the examination was normal.

A report from the Office of the Surgeon General reveals that 
the veteran received a shell fragment wound in November 1944.  
He was admitted to the hospital on November 21, 1944.  It was 
stated that he received a puncture wound in the posterior 
thoracic wall, with no nerve or artery involvement.  He 
underwent surgical debridement of all foreign matter and dead 
tissue, without closure.

Other service medical records from the veteran's first period 
of service, to include the hospital progress notes from late 
1944, are also within the claims file and they do indicate in 
detail the veteran's treatment for his shell fragment wound.  
Service medical records are, however, negative for any 
complaints regarding the feet, or regarding any psychiatric 
complaints.  There is no record of any cold injury.

The veteran's service discharge examination, dated in June 
1945, noted a well healed scar on the posterior right chest.  
It was stated that he received a shell fragment wound 
laceration in 1944 in Germany and was hospitalized for 72 
days, but no residual effects were noted.  There were no 
physical complaints.  The examination indicated there were no 
musculoskeletal defects.  The feet were described as normal, 
as were psychiatric and neurologic findings.

Service connection for the veteran's shell fragment wound 
scar was granted by a July 1945 rating decision, but a 
noncompensable disability evaluation was assigned.  Service 
connection was also denied for the veteran's webbed toes by 
that rating decision, as the condition pre-existed service.

The veteran subsequently reported ongoing pain from the shell 
fragment wound scar and he underwent VA examination in August 
1945.  Examination showed a scar, posterior chest wall, about 
the level of the eighth dorsal vertebrae.  The scar was oval, 
3/4 by 1/2 inches in size.  It was not adherent and there was no 
loss of tissue.  Another scar of the left side of the 
posterior chest wall was also noted, about half the size of 
the first scar.  It was also not adherent and with no loss of 
tissue.  The noncompensable disability evaluation was 
continued after this examination.  There were no complaints 
regarding the feet, nor were there any psychiatric 
complaints.

The veteran subsequently returned to service and the post-
WWII service medical records from his periods of subsequent 
military service are negative for any complaints of residuals 
of cold injury or frost bite.  The only notations regarding 
the feet pertain to the veteran's previously discussed webbed 
toes.  The records are also negative for any psychiatric 
complaints or diagnosis.  They are also negative for any 
complained of residuals resulting from the service connected 
shell fragment wound, other than observing the presence of 
the scar.  This is also the case with the veteran's discharge 
examination in July 1961, on which all pertinent findings are 
normal.

A private medical record received in October 1980 noted mid-
thoracic back pain and a diagnosis of probable arthritis of 
the back.  Stinging in the right lower leg following a 
surgery on the right lower leg in 1979 was also noted.

Received in March 1986 were VA outpatient treatment records 
spanning from 1977 through 1983.  These indicated that the 
veteran was intermittently treated for complaints of pain in 
the back, at the site of his service connected shell fragment 
wound.  There were also findings of degenerative joint 
disease throughout the spine.  The veteran gave a history of 
his shell fragment wound on several of these records, but the 
records are negative for any nexus opinion linking the 
current complaints or diagnosis to the service injury.

Received in April  1986 were further VA outpatient treatment 
records spanning from 1983 through 1986.  These again 
indicated that the veteran was intermittently treated for 
complaints of pain in the back, at the site of his service 
connected shell fragment wound.  There were also numerous 
treatment records pertaining to the veteran's arthritis of 
the back and also pertaining to the control of his diabetes 
mellitus.

Also received in April 1986 were private medical records from 
the office of J. E. Allgood, M.D., indicating intermittent 
treatment of the veteran for back pain, at the thoracic and 
dorsal levels, beginning in 1980.

Received in October 1988 were additional VA outpatient 
treatment records spanning from 1986 to 1988, and again 
showing intermittent treatment for complaints of back pain.

The Board, by a June 1990 decision, denied an increased 
(compensable) evaluation for the veteran's service connected 
posterior chest wall scar, residual of the shell fragment 
wound, as it was determined that the veteran's complaints 
regarding his back were due to his arthritis, a non-service 
connected disorder.

In January 1997, the veteran submitted his original claim 
seeking service connection for a disorder of the feet and for 
peripheral neuropathy.

Received in January 1997 were VA outpatient treatment records 
showing treatment of the veteran for a wide variety of 
physical ailments.  They showed the veteran was treated for a 
blood clot in the left arm.  They also indicated a diagnosis 
of diabetes mellitus and degenerative joint disease.  
However, they were negative for any treatment or diagnosis 
pertaining to peripheral neuropathy, to PTSD, or to the 
service connected shell fragment wound scar.

Received in August 1997 were additional materials, including 
a letter from the veteran to his congressman.  In this 
letter, the veteran described being injured in service when 
he stepped on a land mine while serving in Tunisia.  He 
stated this destroyed his boots and he was issued new boots 
which were two sizes too large.  The veteran stated that he 
developed webbed toes as a result of walking in the large 
boots and also developed nerve damage in both feet.  (The 
Board notes that this was the veteran's first contentions 
regarding an injury to his feet in service.)

Received in September 1997 were numerous VA outpatient 
treatment records, the majority of which were entirely 
unrelated to the pending claims.  There was a September 1996 
admission, which noted in part that the veteran had 
hypertension, diabetes mellitus, and peripheral vascular 
disease, resulting in a decreased pulse to the right lower 
extremity.  There was also a July 1997 record noting that the 
veteran's daughter had called to report he was behaving in an 
extremely paranoid manner for the past few months.  The 
veteran was thinking his wife was trying to poison him, that 
shampoo burned his head, that insects were in his ears, etc.  
A psychiatric evaluation was scheduled.

In September 1997, the veteran submitted his original claim 
seeking service connection for PTSD.

In September 1997, the veteran, accompanied by his wife and 
his representative, appeared and presented testimony at a 
hearing on appeal before a VA hearing officer.  The veteran 
testified that he spent a great deal of time outside in 
combat during 1942, 1943, and 1944.  He stated he was exposed 
to cold conditions in all those winters.  He stated the 
nights got very cold in Tunisia, and he only had a light 
field jacket.  He also stated it was very cold in Germany in 
November 1944, when he was fighting in the Huertgen Forest 
prior to receiving his shell fragment wound.  He stated that 
he did not recall any soldiers getting frost-bite in his 
division, because they had orders to frequently change socks, 
but he stated it was cold.  The veteran stated that he did 
seek medical treatment for his feet during his service, 
because the nerves became damaged and he could not walk 
anymore.  The veteran said he was told by a doctor that he 
needed to have his toes cut apart and he declined that 
treatment.  He said he was given exercises to do with his 
toes, after Tunisia and before landing in Sicily.  The 
veteran stated that he currently had peripheral neuropathy of 
both feet.  The veteran contended that his current foot 
problems were due to his exposure to cold during his service 
and also to stepping on a mine and having to subsequently 
wear too large shoes.  A complete transcript of the testimony 
is of record.

The veteran underwent a VA psychiatric examination for PTSD 
in January 1998.  On examination, the veteran reportedly gave 
a long rambling history of his service.  The veteran 
reportedly would discuss the war with anyone, watched movies 
about it, and did not seem particularly bothered by the 
events which took place.  He described experiencing some 
anxiety and recently being prescribed Zoloft as an anti-
depressant.  He reported that he slept well, except for 
having to go to the bathroom, had an easy-going mood, and ate 
well.  He denied any aspects of dreams or flashbacks.  There 
were no noted difficulties with concentration or memory and 
he denied suicidal or homicidal ideations.  There was no 
evidence of auditory or visual hallucinations.  He reported 
getting along well with others and denied having a bad 
temper, but was quick to react at times.  He denied being 
bothered by crowds and reported getting out and interacting 
with friends.  He did admit that at times in the past he 
wondered if his wife was trying to poison him, as his many 
medications made his food taste differently, but he did not 
believe that now.  The veteran was described as alert, 
orientated, cooperative, and pleasant on examination.  Mood 
was "pretty easy" with euthymic affect.  Speech was regular 
rate and rhythm and somewhat rambling.  Thought processes 
were significantly tangential and circumstantial and it was 
difficult for the veteran to stay on track.  There was no 
evidence of hallucinations or delusions.  Memory was good for 
immediate, recent, and remote events.  The diagnostic 
impression was that of an anxiety disorder, not otherwise 
specified.  The examiner commented that although the veteran 
had stressors that would indicate the possibility of PTSD, he 
currently did not meet the criteria for that diagnosis, as 
there was a lack of avoidance or re-experiencing of trauma 
and only minimal symptoms of hyper-vigilance.  It was stated 
that symptoms which did exist seemed to only mildly impact 
functioning and to more accurately fit the diagnosis of an 
anxiety disorder.  These symptoms also seemed more related to 
the veteran's ever increasing medical problems, rather than 
any particular events from the past.

The veteran underwent a VA examination of his scar in April 
1998.  The veteran complained that his shell fragment wound 
was quite sensitive and that he occasionally a sharp stinging 
pain sensation in the center of his back in the area of the 
scar.  The veteran also complained of other scars being 
sensitive, which he had received as a result of removal of 
various skin lesions.  Examination revealed a stellate scar 
on the back measuring a maximum of 2.5 centimeters in 
diameter.  There was a slight loss of subcutaneous tissue in 
the area.  The veteran was quite tender to percussion around 
the edges of the scar and primarily in the approximate area 
at the bottom of the scar.  He was also tender to percussion 
throughout the thoracic and lumbar spine with no specific 
areas of primary sensitivity with the exception of the one 
noted above.  All scars on the body were reportedly tender to 
palpation and light touch.  The assessment was of a scar 
secondary to shrapnel at the center of the back located to 
the approximate right of T8, and a probable neuroma in the 
area, although the veteran was quite sensitive to all 
stimulus regarding his skin on or about areas of scar tissue.  
It was stated that the veteran's neuroma was not currently 
affecting his activities of daily living, although it caused 
some discomfort.

By a May 1998 rating decision, an increased evaluation of 10 
percent was assigned for the veteran's service connected scar 
on the posterior chest wall, residual of a shell fragment 
wound.  In August 1998, the veteran filed his current claim 
seeking a further increased evaluation for the disorder.

Subsequently received was a June 1998 VA outpatient treatment 
record that noted an impression of peripheral neuropathy and 
diabetes mellitus, and an X-ray study that noted degenerative 
changes in the lumbar spine.

In July 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a second hearing on 
appeal before a VA hearing officer.  The veteran testified 
regarding his claimed PTSD, that he had received many medals 
for his participation in combat and that he was sometimes 
bothered by his combat experiences and finds himself thinking 
about many of his combat experiences.  He said he was 
sensitive to loud noises and avoided large crowds.  The 
veteran's spouse testified that the veteran dreams, although 
not as much in recent years as when they were first married, 
and talks in his sleep, although he is hard to understand.  A 
complete transcript of the testimony is of record.

In August 1998, the veteran underwent a VA examination of his 
feet.  It was noted that the claims file was not available 
for review by the examiner.  The veteran gave a history of 
residuals of frost-bite in November 1944, which was self-
treated.  There was no post-service treatment reported.  
Claimed residuals were burning painful feet.  There was an 
impression of status post frostbite of both feet, with some 
residual changes related to cold injury.

Received in September 1998 was an assessment from a VA 
clinical psychologist, diagnosing the veteran with PTSD.  The 
assessment noted the veteran participated in combat 
operations for several years during World War II.  It was 
stated that his symptoms included recurrent and intrusive 
distressing recollections and dreams; flashbacks including 
seeing or feeling people are after him, feelings of 
detachment, markedly diminished interest in activities, 
restricted range of affect, sleep disturbance, irritability 
and anger, difficulty concentrating, hyper-vigilance, and 
exaggerated startle response.  It was reported that the 
veteran had periods when he thought his wife was poisoning 
his food and when he was irritable and angry to the point of 
threatening his wife and others.  He was inflexible, 
inefficient, with reduced persistence and pace.  It was 
stated behavior and emotions were unreliable and 
unpredictable.

The veteran underwent another VA examination of the feet and 
back in October 1998.  He gave a history of having injured 
his feet by stepping on a landmine during service and also 
from exposure to cold and wetness.  He also complained of 
pain in the back related to his shell fragment wound.  
Examination revealed a well-healed 1.5 by 3 centimeters wound 
in the paraspinous muscle over T8, which was very tender to 
palpation.  Skin was very adherent to underlying musculature 
and bony architecture.  There was tenderness in surrounding 
paraspinous muscles but no spasm.  It was also noted that 
there was diminished sensation throughout the bilateral upper 
extremities, described as pin and needles sensation.  
Examination of the feet revealed a simple syndactyl present 
around the right second and third toes and left, second, 
third, and fourth toes.  Skin changes due to vascular disease 
were noted.  There was excessive stiffness of the bilateral 
feet with only about 30 degrees range of motion of the 
bilateral ankles and very little subtalar motion present.  
The feet also had diminished sensation consistent with 
diabetes mellitus.  The diagnostic impression noted that the 
shell fragment wound scar was quite tender to palpation, 
which would make it difficult to lean back in a chair or do 
other similar activities.  However, there was no limitation 
of function orthopedically.  The veteran's complaints of pain 
on motion were attributed to his severe degenerative joint 
disease, and not his scar.  It was also stated that the 
veteran's polyneuropathy was most likely unrelated to his 
service connected injury, and most likely related to his 
diabetes mellitus.  The examiner stated regarding the 
veteran's bilateral feet, that changes were possibly 
secondary to frostbite and also possibly secondary to 
diabetes mellitus, and he was unable to say whether the 
changes were more or less likely due to the diabetes mellitus 
or to injury sustained in service.

A VA outpatient treatment record from the Mental Health 
Clinic, dated in April 1999, repeated the prior assessment of 
the VA clinical psychologist that the veteran was suffering 
from severe PTSD due to his significant combat exposure.

Other VA outpatient treatment records received in June 1999 
noted that the veteran had multiple physical complaints, 
including complaints of pain and numbness in his extremities, 
but there were no pertinent findings other than noting the 
veteran's diabetes mellitus.

In April 2000, the veteran, accompanied by his 
representative, appeared and presented testimony at a Central 
Office hearing before the undersigned Member of the Board.  
Regarding his service connected scar, the veteran testified 
that the original injury involved loss of tissue.  He also 
testified the scar causes pain, and only allows him to lay on 
his side, as laying on his back or stomach was painful.  He 
complained of cold sensitivity and sensitivity to touch.  
Regarding his feet, the veteran testified that he experienced 
frost bite during his service in the Huertgen forest in 1944.  
He claimed that ever since his feet had swelled and he could 
not walk far.  The veteran did acknowledge that he had 
diabetes mellitus since the early 1970s.  The veteran also 
acknowledged that he first saw a psychiatrist for his claimed 
PTSD in 1998 at the time of his examination.  A complete 
transcript of the testimony is of record.

II.  Analysis

A.  Service Connection

Initially, the Board finds that all of the veteran's claims 
seeking service connection are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran has been 
given a diagnosis of PTSD, and the record contains medical 
evidence which tends to link that diagnosis to combat 
experienced by the veteran in service.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Cohen v. Brown, 10 Vet. App. 128, 136-
37 (1997); Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The 
veteran has also provided testimony of injury to his feet in 
service, by having stepped on a land mine and by having 
experienced cold exposure.  That testimony is presumed 
credible for purposes of determining well-groundedness.  
Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  There is also medical 
evidence of a diagnosis of post-frostbite residuals, based on 
the veteran's provided history.  Therefore, the Board finds 
that both of the veteran's claims seeking service connection 
are well-grounded.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, it is noted that all medical 
treatment records identified by the veteran have been 
obtained by the RO, the veteran has undergone multiple VA 
examinations, and he has appeared at multiple hearings on 
appeal at the RO in addition to a hearing before the 
undersigned Board Member.  There is no further assistance to 
the veteran required to comply with the duty to assist him, 
as mandated by 38 U.S.C.A. § 5107(a).

Generally speaking, applicable laws and regulations provide 
that, in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

1.  PTSD

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, prior to the veteran's claim seeking service connection 
for PTSD.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,807 (1999) (codified at 
38 C.F.R. § 3.304(f) (1999)).  Therefore, only the most 
recent criteria are for application in the current case.

The Board finds that the new criteria for evaluating PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. at 138.  The new revisions serve 
primarily to codify the Court's decision in Cohen, and bring 
38 C.F.R. § 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  Cohen at 
142.  Those service records which are available must support 
and not contradict the veteran's lay testimony concerning the 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  See also 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).

The Court also held that, in order to permit judicial review 
of a denial of service connection for PTSD by the Board, the 
Board must generally make specific findings of fact as to 
whether the veteran was engaged in combat with the enemy and, 
if so, whether the claimed stressors were related to such 
combat.  Cohen, at 145.  See also Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

Applying the above discussed law and regulations to this 
case, the Board finds that the veteran was clearly engaged in 
combat.  In this regard, the veteran's service personnel 
records demonstrate that he has received the Silver Star 
Medal, Purple Heart Medal, and Combat Infantry Badge, and in 
addition, he has received service stars indicating his 
participation in numerous campaigns during World War II.  
Therefore, it is clear that the veteran did participate in 
combat and he is entitled to the application of 38 U.S.C.A. 
§ 1154(b) to his claims seeking service connection.  In 
regards to his claim seeking service connection for PTSD, the 
Board accepts that the veteran's exposure to combat verifies 
his claimed stressor incidents and there is no need to 
discuss this point further.

With regard to the medical evidence of record, the Board 
further finds that the most recent VA examination of the 
veteran by a clinical psychologist, in September 1998, 
specifically made a diagnosis of PTSD based upon the 
veteran's significant exposure to combat during several years 
in World War II.  That examination indicated that the veteran 
was experiencing a multitude of symptoms usually identified 
with the presence of PTSD.  Those findings were repeated by 
the same VA clinical psychologist in a VA outpatient 
treatment record dated in April 1999.

The medical evidence is certainly not unanimous on this 
point, and there is earlier medical evidence of record 
indicating that the veteran does not have PTSD.  Most 
significant is the January 1998 VA psychiatric examination of 
the veteran which indicated that the veteran did not display 
the criteria that would meet the definition of PTSD, and that 
an anxiety disorder, not otherwise specified, seemed the more 
appropriate diagnosis.  It was also noted by that examination 
that the veteran's ever increasing medical problems, related 
to his advancing age, were of greater significance than any 
particular past events.

Having reviewed this medical evidence, the Board would tend 
to agree with the January 1998 examination conclusions, that 
at least to some extent, the veteran's psychiatric complaints 
and symptoms are attributable to his advancing age and his 
multiple non-service connected medical disorders.  
Nonetheless, the Board finds that the medical evidence of 
record is essentially in equipoise as to whether the veteran 
currently meets the diagnostic criteria for PTSD.  It is also 
certainly possible that the veteran does currently have a 
diagnosis of PTSD while simultaneously carrying another 
psychiatric diagnosis(es) such as an anxiety disorder 
unrelated to his service stressors.  As the medical evidence 
is essentially in equipoise, the Board finds that the benefit 
of the doubt must be applied in the veteran's favor, and the 
Board concludes that the medical record suggests, as likely 
as not, that the veteran does have PTSD due to his service.  
Accordingly, service connection is warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102.

Finally, the Board emphasizes that, while it is determined in 
this decision that service connection for PTSD is warranted, 
it remains unresolved as to what extent the full spectrum of 
the veteran's psychiatric symptomatology is the result of his 
service-connected PTSD.  The Board intimates no opinion as to 
whether and/or to what extent the veteran's other psychiatric 
diagnoses, if any, are medically distinguishable from PTSD 
and separately ratable as nonservice-connected disabilities.  
Such determinations will be made by the RO in its 
implementation of this decision.

2.  Peripheral Neuropathy Of The Feet

As discussed immediately above, the veteran was engaged in 
combat and 38 U.S.C.A. § 1154(b) is for application for his 
claims.  As also previously discussed, the veteran has 
provided testimony that during his participation in combat, 
he stepped on a land mine resulting in his shoes being 
destroyed and his being issued shoes that were too large, and 
that he also experienced significant exposure to cold in 
Germany in 1944 and at other times during his combat service.  
The Board has absolutely no reason to doubt the veteran's 
credibility as to either of these contentions and by 
application of 38 U.S.C.A. § 1154(b), the Board finds the 
contentions credible.  However, the veteran further contends 
that these incidents caused nerve damage and frostbite 
residuals to his feet, and as will be discussed further 
below, the Board finds the veteran is not competent to make 
such medical conclusions and there is also significant 
medical evidence of record tending to rebut the veteran's 
history and contentions in these regards.

The Board notes that in the case of Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996), the Federal Circuit Court of 
Appeals determined that 38 U.S.C.A. § 1154(b) does not create 
a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected, but lightens the 
burden of a veteran who seeks benefits for an alleged 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  The following three step analysis was set forth by 
Collette: First, is there satisfactory lay or other evidence 
of incurrence or aggravation of such injury or disease?  
(Every reasonable doubt is to be resolved in the veteran's 
favor in this regard.)  Second, is the evidence consistent 
with the circumstances, conditions, or hardships of such 
service?  (If these two inquires are satisfied, a factual 
presumption arises that the alleged injury or disease is 
service connected.)  Third, has the government met its burden 
of rebutting the presumption of service connection by clear 
and convincing evidence to the contrary?

Clear and convincing evidence is an intermediate standard of 
proof between a reasonable doubt as applied in criminal cases 
and a fair preponderance of the evidence.  Caluza v. Brown, 7 
Vet. App. 498, 509 (1995)

Applying these standards to the veteran's claim, the Board 
finds he has satisfied the first two steps mandated by the 
statute, and a factual presumption arises that the alleged 
injury occurred.  However, this presumption may be rebuttable 
by "clear and convincing evidence to the contrary."  Thus, as 
to the third step in the analysis, the Board must determine 
if there is any evidence that rebuts the lay evidence 
presented, by "clear and convincing evidence to the 
contrary."  See Collette.

In this regard, the Board notes that the veteran's service 
medical records appear to be complete and thorough.  There is 
no indication of any missing service medical records.  They 
clearly show that the veteran was hospitalized in November 
1944 following a shell fragment wound to the back.  However, 
the veteran's service medical records, to include all of his 
hospital progress notes during the treatment of his shell 
fragment wound, are entirely negative for any complaints 
regarding the veteran's feet.  At no time during the 
veteran's service was he ever treated for complaints of any 
nerve damage or frost-bite injury resulting from either 
wearing shoes too large or exposure to cold, as the veteran 
contends.  No such complaints and no such treatment was ever 
recorded, even though the veteran's service medical records 
are complete.  The only notes regarding the veteran's feet 
concerned the presence of webbed toes, and these were clearly 
indicated on his entrance examination to have pre-existed his 
service and service connection was denied for webbed toes 
many years ago.

The Board also finds it significant that following his 
service during World War II, the veteran had additional 
service spanning from 1946 through 1961 and service medical 
records from these periods of service were also completely 
negative for any complaints, treatment, or diagnosis of 
residuals of the feet.  As late as the veteran's final 
service separation examination, dated in July 1961, all 
findings regarding the feet were normal.  Had the veteran 
actually experienced any residual injury to his feet during 
World War II, as he now contends, one certainly would have 
expected such complaints to be articulated by 1961, but 
service medical records clearly document that such was not 
the case.

To the contrary, there are numerous post-service medical 
records indicating that the veteran has more recently 
suffered from multiple non-service connected disorders, to 
include diabetes mellitus, which by the veteran's own 
testimony has been acknowledged to be present since the 
1970s.  The Board notes that the veteran's original claim 
seeking service connection for peripheral neuropathy of the 
feet was not received until January 1997, many years after 
his final departure from service and many more years since 
the veteran had been in combat during World War II.

Thus, both the veteran's service medical records, to include 
his service discharge examination, as well as initial post-
service medical records, to include private and VA medical 
records fail to show any residual disability of the feet due 
to service, as now contended.

The Board notes that it was not until 1997, after the 
veteran's claim seeking service connection, that he first 
offered his history of having injured his feet during 
service.  The Board notes that many years had elapsed between 
the veteran's service and his currently offered testimony 
regarding his feet.  The Board finds the credibility and 
reliability of the veteran's current testimony to be 
significantly outweighed by the intervening medical records 
showing normal feet on many occasions.

The Board has carefully considered the findings of the August 
1998 VA examination of the veteran's feet which did diagnosis 
status post-frostbite residuals.  However, the Board notes 
that the diagnosis was made based entirely on the veteran's 
history and without benefit of the review of the claims file 
or other medical records.  As such, the Board finds this 
examination inadequate for rating purposes.  Normally, a 
remand would be required when the only examination of record 
was inadequate for rating purposes.  See Green v. Derwinski, 
1 Vet. App. 171 (1991).  However, as a later adequate 
examination was performed in October 1998, a remand is not 
required for this claim.  Furthermore, the Board notes that 
to the extent that the diagnosis of frost-bite residuals was 
entirely based on the veteran's history, without 
consideration of other available medical records, it is noted 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  When a medical opinion relies at least partially on 
the veteran's rendition of his own medical history, the Board 
is not bound to accept the medical conclusions as they have 
no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board next notes that the veteran did undergo another VA 
examination in October 1998 which found that the veteran's 
polyneuropathy was most likely related to his non-service 
connected diabetes mellitus.  The Board has also considered 
that the examiner also stated that changes in the feet were 
possibly secondary to frost-bite, or possibly secondary to 
diabetes mellitus.  However, as discussed immediately above, 
the Board finds the veteran's history of frost-bite to be 
unreliable.  See Wood, Wilson, and Swann.

To the extent, that the veteran has contended that his 
experiences in combat in service are responsible for his 
current peripheral neuropathy of the feet, the Board notes 
that the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).

The Board appreciates the fact that the veteran put his life 
on the line during his service, and the Board has recognized 
his resulting combat disabilities by awarding him service 
connection for PTSD within this decision.  It is the Board's 
finding, however, that the facts do not support the grant of 
service connection for his claimed peripheral neuropathy of 
the feet.  The Board finds there is clear and convincing 
evidence contrary to the veteran's testimony and contentions, 
which rebuts the presumption of 38 U.S.C.A. § 1154(b).

B.  Increased Evaluation

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When a claimant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  The Board is satisfied that all 
available relevant evidence has been obtained and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  Specifically, the Board notes that 
the veteran has been afforded multiple VA examinations, and 
all pertinent medical evidence identified has been obtained.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In evaluating the veteran's requests for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are then compared to the criteria set 
forth in VA's Schedule for Rating Disabilities.

The Board also notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14 must be considered.  In other 
words, while several diagnostic codes may apply in the 
instant case, "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, 
the Board further notes that in Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that all distinct 
disabilities, including those arising from a single disease 
entity, are to be rated separately, notwithstanding the 
provisions of 38 C.F.R. § 4.14, and it ruled that the veteran 
in that case, who had residuals of injury to the right side 
of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury, under 
Diagnostic Codes 7800, 7804, and 5325 respectively.  The 
Court found that the critical element was that none of the 
three manifestations was duplicative of or overlapping with 
the symptomatology of the other two conditions; instead, each 
was separate and distinct in nature.  Id. at 262.  Thus, the 
Court concluded that, as a matter of law, the veteran was 
entitled to combine his 10 percent rating for disfigurement 
under Diagnostic Code 7800, with an additional 10 percent 
rating for a tender and painful scar under Diagnostic Code 
7804 and a third 10 percent rating for facial muscle injury 
interfering with mastication under Diagnostic Code 5325.

However, although the Board has carefully considered the 
principles enunciated in Esteban, the Board finds they are 
not for application in this case.  As the veteran's service 
connected scar does not involve the head, face or neck, 
Diagnostic Code 7800 is not for application.  Furthermore, 
the overwhelming preponderance of the medical evidence 
clearly demonstrates that the veteran is not experiencing any 
muscular, neurologic, or orthopedic disability as a result of 
his service connected scar on the posterior chest wall, 
residual of a shell fragment wound.  This was most 
conclusively demonstrated by the veteran's most recent VA 
examination in October 1998, which stated that the veteran's 
orthopedic complaints were most likely due to his non-service 
connected degenerative joint disease and his neurologic 
complaints most likely due to his non-service connected 
diabetes mellitus.  In addition to that evidence tending to 
rebut the veteran's current contentions that orthopedic or 
neurologic residuals are due to his service connected scar, 
the Board finds that the remainder of the evidentiary record 
is entirely negative for any evidence which does attribute 
any of the veteran's muscular, orthopedic, or neurologic 
complaints to his service connected scar.  In this regard, 
the veteran's contentions are entirely unsupported by 
competent evidence, and the veteran himself is not competent 
to make such contentions without medical evidence.  See 
Routen, et. al.  Therefore, the Board need not consider any 
of the Diagnostic Codes which pertain to orthopedic 
limitation of motion or neurologic findings in this case, as 
there is no competent evidence of any such residuals of 
record.

Accordingly, the remaining Diagnostic Code left for 
consideration are those pertaining to the skin under 
38 C.F.R. § 4.118.  The Board has also considered the 
provisions of Diagnostic Code 7804, which provide that a 
compensable evaluation is appropriate for scars that are 
superficial, tender, and painful on objective demonstration.  
However, the veteran is already in receipt of a 10 percent 
disability evaluation, which is the maximum permissible 
schedular evaluation under this Diagnostic Code.

The Board has also considered the possible application of 
other Diagnostic Codes to the veteran's scar.  For example, 
Diagnostic Code 7805 provides that scars are to be evaluated 
on the limitation of function of the body part affected.  The 
provisions of Diagnostic Code 7803 provide that a compensable 
evaluation is warranted for scars that are superficial or 
poorly nourished, with repeated ulceration.  However, the 
Board finds that the criteria for a compensable evaluation 
under Diagnostic Code 7805 are not met as the veteran is not 
shown to have any limitation of function that would otherwise 
be compensable, nor has there been any objective medical 
evidence of record to show that the veteran has experienced 
repeated ulceration.  Accordingly, a compensable evaluation 
would not be warranted under these criteria.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7805.

In summation, as the veteran is in receipt of the maximum 
schedular rating for a tender and painful scar under 
Diagnostic Code 7804, and as the medical record does not 
demonstrate that the veteran has any residual muscular, 
orthopedic, or neurologic residuals resulting from his 
service connected scar on the posterior chest wall, residual 
of a shell fragment wound, the Board finds that the 
disability picture for his service-connected disorder does 
not more nearly approximate the criteria for a rating greater 
than 10 percent.  38 C.F.R. § 4.7.

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 3.102, 4.3, but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is clearly against the 
veteran's claim.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for peripheral neuropathy 
of the feet is denied.

Entitlement to an increased evaluation greater than 10 
percent for the veteran's service connected scar on the 
posterior chest wall, residual of a shell fragment wound is 
denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

